Citation Nr: 0811934	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for scar, post operative, 
left thoracotomy, for excision of neurofibroma, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2007, the veteran testified at a hearing before 
an RO Decision Review Officer.  He also testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2008.  Transcripts of these 
hearings are associated with the claims folder.

A motion to advance this case on the docket was granted by 
the Board in March 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

At the March 2008 videoconference hearing, the veteran 
testified that his thoracotomy scar limited his activities.  
Specifically, the scar limits his ability to use his left arm 
during such activities as mowing the lawn, picking up 
objects, and painting.  He experiences pain, fatigue, and 
numbness in his left arm.  The Board observes that the 
veteran was last afforded a VA examination in May 2006 at 
which time the examiner reported that there was no limitation 
of motion or other limitation of function caused by the scar.  
The veteran and his representative, however, contend that the 
examiner did not evaluate whether there was any functional 
impairment associated with the left arm that was attributable 
to the scar, including painful motion.  The Board notes that 
the examination report reflects that this specific complaint 
was not noted in the medical history reported by the veteran 
at that time.  Therefore, the Board finds that the veteran 
should be afforded a new VA examination to include an 
evaluation of the extent to which the veteran's scar causes 
any limitation of function of his left arm.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, after a review of the record, the Board has 
determined that the RO has not provided adequate Veterans 
Claims Assistance Act of 2000 (VCAA) notice in accordance 
with the recently decided case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The April 2006 letter did not inform 
the veteran of the specific rating criteria applicable to the 
claim.  Another VCAA notice should be issued to the veteran 
to remedy this deficiency.

Although previously provided to the veteran in a March 2006 
letter, the additional VCAA notice should also inform the 
veteran that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  

The additional VCAA notice letter should advise the veteran 
that, if an increase in disability is found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  In light of the 
veteran's specific symptomatology, the veteran should also be 
notified that his service-connected scar can be rated on the 
basis of limitation of function of his upper extremities.  

Finally, the additional VCAA notice letter should provide 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

Accordingly, this issue is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified by the United States Court of 
Appeals for Veterans Claims (the Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), pertaining to increased rating 
claims.  

In particular, the notice letter should 
inform the veteran that, to substantiate 
a claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  

The notice letter should advise the 
veteran that, if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In 
addition, inform the veteran of the 
specific rating criteria applicable to 
the claim (Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, and 5201).  

The notice letter should provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  Examples include competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected thoracotomy 
scar.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner. 

The examiner should provide the 
measurements for the service-connected 
thoracotomy scar (length and width), 
describe any functional impairment due to 
the service-connected scar and identify 
any objective evidence of pain or 
tenderness of the scar.  The examiner 
should indicate whether the scar is 
unstable with frequent loss of covering 
of skin over the scar, or is it 
associated with underlying soft tissue 
damage.

The examiner should identify all 
functional impairment of the arms due to 
the scar, and to the extent possible, 
distinguish the impairment due to the 
service-connected disability from that of 
any non service-connected disorders.  The 
examiner should specifically identify any 
limitation of motion in degrees due to 
the service-connected disability.  The 
examiner should consider as limited 
motion any degrees of motion accompanied 
by pain, incoordination, weakness, and 
excess fatigability.  The examiner should 
also attempt to assess the extent of any 
increase in limitation of motion on 
repeated use and during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss of either arm.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



